Signature of acts adopted under codecision: see Minutes
(IT) Mr President, Rule 28 of our Rules of Procedure provides that questions related to the work of the Bureau shall receive a reply within 30 days of being submitted.
About three months ago, on 28 March, I submitted a question on the statements made, in the presence of the President of our Parliament, by Cardinal Angelo Scola, who said that it was not appropriate for the current European Parliament to make continual pronouncements on issues such as marriage, family and life. In the face of such an attack on this Parliament I decided to submit the question I have mentioned, and I think it is important for Parliament's Bureau to defend this House and its deliberations against attacks by a foreign State such as the Vatican City State.
Mr Cappato, if what you say is true - and I do not doubt that it is - you must, of course, be given an answer. The capable ladies and gentlemen next to me will look into the matter and then you will get an answer.